COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Gregory Akery v. The State of Texas

Appellate case number:    01-19-00616-CR

Trial court case number: 1609839

Trial court:              185th District Court of Harris County

        This appeal was abated on April 28, 2020 for the trial court to hold a hearing regarding the
court reporter’s failure to file a reporter’s record. On April 29, 2020 appellant filed a motion for
voluntary dismissal of this appeal. Accordingly, we lift the abatement ordered by this Court and
reinstate the appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                 Acting individually


Date: ___May 5, 2020_____